SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission file number 000-53851 Mobivity Holdings Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 58 West Buffalo St, #200 Chandler, AZ 85225 (Address of Principal Executive Offices and Zip Code) (866) 622-4261 (Telephone Number) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes [ ] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the ActYes [X] No [ ] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes [ ] No [X] State aggregate market value of the voting and non-voting stock held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common stock equity, as of June 30, 2013, representing the last business day of the registrant’s most recently completed second fiscal quarter: $22,897,248. As of March 28, 2014, the registrant had 22,237,762 shares of common stock issued and outstanding. MOBIVITY HOLDINGS CORP. ANNUAL REPORT ON FORM 10-K FISCAL YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS Page Part I 1 Item 1. Business 1 Item 1A. Risk Factors 13 Item 1B.
